Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 20140109680 A1).
Regarding Claim 1, Tsai teaches: A force feedback actuator (Figs. 2, 4), comprising: a pair of electrodes spaced apart from one another to form a gap (portions of 22 are considered pairs constituting gaps 221); and a dielectric member disposed at least partially within the gap, the dielectric member comprising a first portion having a first permittivity and a second portion having a second permittivity (ribs 241 filled with a dielectric material and having metal layers M1, M2, Via Layers V1, V2 would have separate portions with their own permittivities; ¶ [0028]), the dielectric member and the pair of electrodes are configured for movement relative to each other 
Regarding Claim 2, Tsai teaches: wherein the second portion is disposed at least partially within the first portion (during movement of the diaphragm 24 this would occur).
Regarding Claim 3, Tsai teaches: wherein the permittivity of the dielectric member changes in a direction normal to or along a direction of relative movement between the dielectric member and the pair of electrodes (understood from Fig. 4 showing the layers in a vertical direction).
Regarding Claim 6, Tsai teaches: wherein the second portion is surrounded by the first portion on at least three sides when viewed in cross section through the pair of electrodes and the dielectric member (Fig. 4).
Regarding Claim 11, Tsai teaches: wherein the force feedback actuator forms part of a microelectromechanical systems (MEMS) transducer (Fig. 2 and associated description).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20140109680 A1).
Regarding Claims 7-10, Tsai does not specifically teach wherein a height of the dielectric member is within a range between approximately 3 μm and 10 μm, wherein a width of the dielectric member is within a range between approximately 1 μm and 3 μm, wherein a thickness of the first portion is within a range between approximately 100 nm and 300 nm, or wherein a width of the gap between the first portion and one of the pair of electrodes is within a range between approximately 100 nm and 300 nm. Tsai is silent as to the specific sizing of its relative parts. However, given that the transducer of Tsai is of a MEMS construction (Abstract and Figs.), it would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the working parameters of the size, width, height, and thickness of the respective electrode parts in a micro or nanometer range to arrive at a desired sensitivity and responsiveness for the MEMS microphone of Tsai. Such modification would not require undue experimentation and would be readily achievable with predictable results. 

Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Tsai does not specifically teach a comb shape as required by Claim 4 or the separate dielectric materials as required by Claim 5.
Claims 12-20 allowed.
The following is an examiner’s statement of reasons for allowance: Tsai, cited above for independent claim 1, does not apply to independent Claim 12 as Claim 12 further narrows the features of Claim 1 to include the electrical isolation between the first and second electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/               Primary Examiner, Art Unit 2651